Citation Nr: 1742557	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-02 304	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for service-connected right knee degenerative joint disease (DJD) with patellar chondromalacia status post tendon rupture repair higher than 10 percent for the period through September 18, 2012.

2.  Entitlement to an initial rating for service-connected right knee DJD with limited extension higher than 10 percent for the period through September 18, 2012.

3.  Entitlement to an initial rating for service-connected right patella mild subluxation higher than 10 percent for the period through September 18, 2012.

4.  Entitlement to an initial rating for service-connected right total knee arthroplasty (TKA) higher than 30 percent for the period from November 1, 2013 thru January 8, 2016, and higher than 60 percent for the period beginning January 9, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a June 2008 rating decision, service connection was granted and an initial 10 percent rating was assigned for right knee DJD with patellar chondromalacia status post tendon rupture repair.  The Veteran appealed for a higher initial rating.  In March 2010, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In May 2010, the Board noted that service connection had been granted and an initial 10 percent rating had been assigned for right patella mild subluxation and for right knee DJD with limited extension in a December 2008 rating decision.  Consideration of a higher initial rating for each along with the higher initial rating on appeal then was deemed appropriate.  A remand finally was directed for additional development.  Also in May 2010, a rating decision reduced the rating for right patella mild subluxation from 10 percent to 0 percent effective July 1, 2010.  The Veteran appealed the propriety of the reduction.  

Although the Veteran initially requested another hearing in this regard, none was held because he later withdrew that request.  38 C.F.R. § 20.704(e).  Jurisdiction further was transferred to the RO in St. Petersburg, Florida, subsequent to May 2010 in light of his relocation.  In a June 2013 rating decision by this RO, the Veteran's right knee ratings were combined into a single temporary 100 percent rating for TKA effective September 19, 2012.  A 30 percent rating was assigned effective November 1, 2013.  The Board noted in October 2015 that the rating beginning on this date was part of the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board next found the reduction in the rating for right patella mild subluxation to be void.  The 10 percent rating therefore was restored effective July 1, 2010.  The higher initial rating issues comprising this matter finally were remanded for additional development.  The Board also remanded them for additional development in October 2016.  In a March 2017 rating decision, the Appeals Management Center increased the rating for right TKA to 60 percent effective January 9, 2016.  Review of the claims file at this time shows that full adjudication by the Board can now proceed.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee DJD with patellar chondromalacia status post tendon rupture repair did not manifest flexion limited to 30 degrees or less for the period through September 18, 2012.

2.  The Veteran's service-connected right knee DJD with limited extension did not manifest extension limited to 15 degrees or more for the period through September 18, 2012.  

3.  The Veteran's service-connected right patella mild subluxation did not manifest moderate or worse recurrent subluxation or lateral instability for the period through September 18, 2012.

4.  The Veteran's service-connected right TKA did not manifest chronic residuals consisting of severe painful motion or weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring a brace for the period beginning November 1, 2013, and ending January 8, 2016.  For the period beginning January 9, 2016, manifestation of these chronic residuals already has been recognized.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for service-connected right knee DJD with patellar chondromalacia status post tendon rupture repair for the period through September 18, 2012, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5258, 5260 (2016).

2.  The criteria for an initial rating higher than 10 percent for service-connected right knee DJD with limited extension for the period through September 18, 2012, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5258, 5261 (2016).

3.  The criteria for an initial rating higher than 10 percent for service-connected right patella mild subluxation for the period through September 18, 2012, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5258 (2016).

4.  The criteria for an initial rating higher than 30 percent for service-connected right total knee arthroplasty (TKA) for the period from November 1, 2013 thru January 8, 2016 have not been met.  There are no criteria for a rating higher than 60 percent from January 9, 2016.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notification in September 2007 (prior to his discharge given his participation in the Benefits Delivery at Discharge program) and February 2008.  As this was prior to initial adjudication via the June 2008 rating decision, the notification was timely.  It is reiterated that service connection, the benefit originally sought, was granted therein.  Notice of downstream issues like a higher initial rating is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Yet it was provided in July 2008 and November 2012.  Service treatment records, Social Security Administration (SSA) records, and post-service VA as well as private treatment records have been obtained.  Statements from the Veteran, his coworkers, and his employer also are available.  In November 2007, July 2008, October 2009, July 2010, March 2014, and January 2016, the Veteran had VA medical examinations.  

While the Veteran's representative argued in July 2017 that the Veteran's right knee disabilities "have not been adequately assessed by VA examination," no greater specificity followed.  This argument therefore is rejected as conclusory.  Neither the Veteran nor his representative has raised any other deficiencies with either the duty to notify or to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  Finally, there has been at least substantial compliance with its previous remand directives concerning them.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

The issues on appeal must be explained, and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the March 2010 hearing, the undersigned identified a higher initial rating for the right knee as being on appeal.  It then was explained that of primary import for such claims are current symptoms, their severity, and their impact.  The Veteran answered questions and gave his own testimony in this regard.  While the submission of outstanding pertinent evidence was not suggested by the undersigned, this was because none was identified.  It is reiterated, however, that the Board subsequently sought additional development on multiple occasions.  This included development for post-service treatment records.

II.  Higher Initial Ratings

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred. 

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected right knee DJD with patellar chondromalacia status post tendon rupture repair was rated pursuant to Diagnostic Code 5299-5260.  Diagnostic Code 5299 indicates that the aforementioned disability is not listed in the Rating Schedule.  38 C.F.R. § 4.27.  It requires rating by analogy, and here Diagnostic Code 5260 was deemed most appropriate.  Id.  The Veteran's service-connected right knee DJD with limited extension and right patella mild subluxation were rated pursuant to Diagnostic Codes 5261 and 5257 respectively.  His service-connected right TKA is rated pursuant to Diagnostic Code 5055.  All other potentially applicable Diagnostic Codes further will be considered.  This does not include Diagnostic Codes 5259 or 5263, as there is no indication of removed semilunar cartilage or genu recurvatum.  

Diagnostic Code 5003 is for degenerative arthritis (hypertrophic or osteoarthritis).  It calls for establishment by X-rays findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 10 degrees merits a 10 percent rating.  A 20 percent rating is assigned for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 pertains to ankylosis of the knee. Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 30 percent rating requires a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Flexion between 10 and 20 degrees warrants a rating of 40 percent, while flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability and provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.  

A 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  10, 20 and 30 percent ratings require malunion with slight, moderate, and marked knee or ankle disability respectively.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5055 concerns knee replacement (prosthesis).  A 100 percent rating is assigned for 1 year following implantation (this rating starts after the convalescent rating assigned under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

For the period through September 18, 2012, initial ratings higher than 10 percent are not warranted for the Veteran's right knee DJD with patellar chondromalacia status post tendon rupture repair under Diagnostic Code 5260 or right knee DJD with limited extension under Diagnostic Code 5261.  Service treatment records reveal that the aforementioned repair surgery occurred in January 2007.  Range of motion was from 7 to 140 degrees by May 2007 and 3 to 130 degrees in June 2007 and was described as normal then and in August 2007.  Post-service, his range of motion was 10 to 120 degrees in August 2009, 0 to 95 degrees in May 2010, 3 to 120 degrees in June 2010, normal in November 2011, 3 to 120 degrees in July 2012, and 0 to 115 degrees in September 2012.  

At the November 2007 and July 2008 VA medical examinations, range of motion was 0 to 130 degrees and 10 to 90 degrees respectively.  It was 10 to 112 degrees at the October 2009 examination.  Finally, it was 10 to 40 degrees at the July 2010 examination.  There was no change with repetitive range of motion testing at the first three examinations.  Unfortunately, the July 2010 examination did not include such testing.  Only the July 2008 examination conducted range of motion testing on both active and passive motion as required, and none did so in weight bearing and nonweight bearing as required.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Curing these deficiencies via a remand for another examination is rejected as fruitless, however.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Measurements from current testing which meets all requirements indeed would not be an accurate reflection of what they would have been in the remote past, especially since the Veteran now has a TKA.  

The Veteran frequently characterized his range of motion as painful, and pain was observed by several coworkers who submitted statements as well as during testing.  He occasionally was apprehensive to continue.  Additional observations include some slowness, trace effusion, and crepitus.  Swelling/inflammation and stiffness finally were reported by the Veteran as well as observed during testing.  He noted using medication and having difficulty or an inability concerning sitting/driving, squatting, kneeling, crawling, bending, turning, standing, running, jumping, dressing, bathing, sleeping, and concentrating as a result.  Yet even so, flexion was 40 degrees at worst.  Extension was 10 degrees at worst.  This is greater than the limitations to 30 degrees for flexion and to 15 degrees for extension required for the next highest initial ratings of 20 percent.  In other words, the aforementioned factors did not result in functional loss to the degree required for even a 20 percent initial rating for flexion or for extension.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In a June 2008 statement, the Veteran described his range of motion as "extremely limited."  To the extent this statement is meant to convey flexion or extension warranting a 20 percent or higher initial rating, it is outweighed by the objective measurements set forth above.  At the November 2007 VA medical examination, he reported flare-ups consisting of swelling with an accompanied decrease in range of motion 2 to 3 times per week which last several hours.  He also reported activity-related flare-ups consisting of swelling which last several hours at the July 2010 examination.  To the extent these reports are meant to convey flexion or extension warranting a 20 percent or higher initial rating, they also are outweighed by the objective measurements set forth above.  No additional functional loss was found during repetitive range of motion testing, which is intended to simulate the measurements that would have been obtained if taken during a flare-up.  

The Veteran's DJD, as it involves degeneration as its primary component, is synonymous to degenerative arthritis.  However, the 10 percent initial ratings assigned for flexion under Diagnostic Code 5260 and for extension under Diagnostic Code 5261 signify that he had compensable limitation of motion.  As such, the assignment of a rating under Diagnostic Code 5003 is precluded.  A diagnosis of right medial meniscal derangement finally was made at the July 2008 VA medical examination, after a positive McMurray test.  Yet neither this finding nor this diagnosis, or anything similar, was repeated.  The assignment of a separate rating under Diagnostic Code 5258, in any event, would constitute impermissible pyramiding with the ratings under Diagnostic Codes 5260 and 5261.  Indeed, the ratings already took into account the Veteran's pain, swelling/inflammation, trace effusion, stiffness, and crepitus as factors causing limitation of motion.  Locking similarly was taken into account under Diagnostic Code 5257, which is discussed next.  These factors cannot form the basis of a separate rating as well.

Also for the period through September 18, 2012, an initial rating higher than 10 percent is not warranted for the Veteran's right patella mild subluxation under Diagnostic Code 5257.  Neither this Diagnostic Code nor the overall Rating Schedule defines slight, moderate, and severe.  However, slight is generally defined as "small in kind or amount."  Merriam-Webster 's Collegiate Dictionary, 1173 (11th ed. 2003).  Moderate is defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree."  Id. at 1140.  On numerous occasions, the Veteran reported instability usually in the form of giving way or giving out several times per day.  He also reported some locking and weakness.  A few falls finally were reported by him as well as 1 by a coworker notwithstanding the use of a brace as well as a cane.  

Service treatment records document that there was no instability in June 2007 or August 2007.  In March 2008, weakness was not found.  Post-service treatment records found no instability in August 2009, May 2010, November 2011, April 2012, and August 2012.  Yet, ligamentous instability was found in July 2009.  Some weakened muscle strength (4/5) and quadriceps atrophy also was found.  Further, mild subluxation was detected via X-ray performed as part of the November 2007 VA medical examination.  No stability testing was conducted then, however, because the Veteran was wearing a brace.  Such testing conducted as part of the July 2008, October 2009, and July 2010 examinations did not find any instability.  In sum, the only indication of subluxation is from the November 2007 X-rays.  Subluxation is an incomplete or partial dislocation, and indeed there was no mention or even suggestion of such otherwise.  Rykhus v. Brown, 6 Vet. App. 354 (1994); Antonian v. Brown, 4 Vet. App. 179 (1993).  The X-rays noted the subluxation was mild, which is similar to the characterization slight.

Regarding instability, the Veteran's reports conflict somewhat with the objective findings.  A characterization greater than slight is suggested by the reported falls, but it is notable that he was also service-connected for chronic lumbosacral strain, left knee DJD, and residuals of a right ankle sprain including limited range of motion effective March 1, 2008, and right lower extremity radiculopathy effective September 2009.  The disability(ies) causing his falls never was(were) determined.  Attributing them solely to his right patella mild subluxation accordingly is inappropriate.  A characterization greater than slight also is suggested by the frequency of the reported giving way or giving out.  Yet this is outweighed by the fact that instability was found only 1 time and not found 10 times.  Reports of frequent instability coupled with only a single finding of instability more nearly approximates a slight characterization than a moderate or severe characterization.

The Veteran underwent a right TKA on September 19, 2012.  His temporary rating for this service-connected disability terminated on October 31, 2013.  For the period beginning November 1, 2013, and ending January 8, 2016, an initial rating higher than 30 percent is not warranted.  The Veteran reported pain, to include severe pain especially as of August 2015.  However, his subjective reports are outweighed by objective range of motion measurements which do not show severe painful motion.  Post-service treatment records reveal that his range of motion was 0 to 95 degrees despite spasms in October 2012, 0 to 120 degrees in January 2013, full in April 2013, mildly restricted in July 2014, and full in August 2015.  At the March 2014 VA medical examination, it was 0 to 120 without pain upon initial and repetitive testing.  Flexion and extension, in sum, at worst were 95 and 0 degrees respectively.  This is greater than the limitations to 45 degrees and 10 degrees required for even the lowest compensable 10 percent ratings under Diagnostic Codes 5260 and 5261.  

The pain experienced by the Veteran was not limiting enough to cause severe functional loss in terms of range of motion.  There also is no indication of severe weakness.  No reports from the Veteran exist, though he does report weakness without noting its severity.  Post-service treatment records include an objective finding of normal or full (5/5) muscle strength in April 2013.  This same finding additionally was made at the March 2014 examination.  Absent either severe painful motion or severe weakness, a 60 percent initial rating is improper under Diagnostic Code 5055.  With respect to an intermediate initial rating between the 30 and 60 percent ratings set forth thereunder achieved via rating by analogy, neither Diagnostic Code 5256 nor Diagnostic Code 5262 is for application.  There is no indication whatsoever of any ankylosis, let alone in flexion between 10 and 20 degrees, or of nonunion of the tibia and fibula with loose motion requiring a brace.  

The Veteran, to the extent he wears a brace, does so for other reasons.  In sum, even the next highest intermediate initial rating of 40 percent cannot be assigned under the aforementioned Diagnostic Codes.  The next highest intermediate initial rating of 40 percent also cannot be assigned under Diagnostic Code 5261.  Such a rating is warranted thereunder only if extension is limited to 30 degrees.  Here, it is reiterated that the Veteran's extension was 0 despite his pain and any other factors that may serve to limit range of motion.  This means that his extension was normal notwithstanding them.  All that remains for consideration is the period beginning January 9, 2016, the date of the last VA medical examination in which severe painful motion or weakness specifically was found (despite a range of motion from 0 to 90 and 5/5 muscle strength).  An initial rating higher than 60 percent for service-connected right TKA is not warranted then.  This is the maximum rating possible under Diagnostic Code 5055.  Indeed, the amputation rule prohibits the assignment of a higher initial rating.  38 C.F.R. § 4.68.

In its May 2010 remand, the Board determined that extraschedular initial ratings and a total disability based on individual unemployability (TDIU) had been raised by the Veteran.  Discussion of them thus is required.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is required to address issues, including extraschedular ratings, only if they are raised).  He specifically reported being limited in the types of work he can perform due to his service-connected right knee disabilities in June 2008.  Later, he clarified that he became an instructor or administrator then after having to quit his job as a detention officer after only a few months.  By his March 2010 hearing, he reported fearing he would be out of this job soon because he was unable to undertake certain tasks like driving as a result of these disabilities.  Statements from his coworkers, as set forth above, confirm he experienced difficulties working due to his right knee.  Yet, statements from the Veteran's employer convey that his employment terminated on March 23, 2012.  

The Veteran's back and mental state were implicated, in addition to his right knee, in terminating his employment.  Regardless of the reason, his employer described him as exemplary and indicated that he would be missed.  It also was indicated that he missed around 12 days of work in the past year.  An August 2013 rating decision by the RO granted a TDIU effective March 24, 2012.  The Veteran was granted a TDIU effective the day after his last day of work, in other words.  No further discussion of a TDIU accordingly is warranted.  Concerning extraschedular initial ratings, which are assigned as an alternative to a rating under the Rating Schedule, referral for consideration in the first instance must be made to the Under Secretary for Benefits or the Director of the Compensation Service.  Referral is not made unless the disability picture is so unusual or exceptional that the schedular rating criteria are inadequate and there are related factors like marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Given the above, the Veteran's service-connected right knee disabilities did not result in marked interference with employment.  He indeed was able to continue working notwithstanding the difficulties imposed by these disabilities.  He did switch positions, but there is no indication that he required major concessions to continue in the new position once he did so.  Being assigned only tasks he could undertake was not mentioned as a point of contention.  His performance in those tasks went above and beyond satisfactory to exemplary.  Although conflicting reasons have been supplied for why the Veteran terminated his employment, it clearly was not due to missing an inordinate number of days of work.  Whatever interference with employment the Veteran experienced, in sum, is best characterized as less than marked.  He further has not been hospitalized frequently.  Indeed, no hospitalizations occurred other than that associated with the TKA.  

None of the Veteran's service-connected right knee disabilities were so unusual or exceptional that application of the above schedular rating criteria is impractical either.  To reiterated the above, his symptoms of these disabilities have included pain, swelling/inflammation, stiffness, slowness, crepitus, effusion, limited motion, spasms, subluxation, giving way or giving out, locking, instability, weakness, and atrophy.  They have limited his ability to move around, which in turn has impacted his ability to engage in activities of daily living.  The Veteran also has reported an impact to his concentration.  He finally has reported taking medication in addition to using a brace and cane.  All of this was taken into account in determining the appropriate ratings under the Rating Schedule.  In other words, the Veteran's disabilities are fully contemplated by the schedular rating criteria.  With neither requirement met, referral for extraschedular consideration is not made.

Consideration has been given to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged initial rating.  However, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor regarding the determinations made herein.  Indeed, each of these determinations is based on the preponderance of the evidence.  No staged initial rating, other than the stage already in place for the Veteran's service-connected right TKA, is warranted either.  This is because each of the determinations made herein applies to the entire period specified.  In conclusion, no higher initial rating is warranted with respect to any of the Veteran's service-connected right knee disability for any period.  His claim thus is denied.  

ORDER

An initial rating higher than 10 percent for service-connected right knee DJD with patellar chondromalacia status post tendon rupture repair for the period through September 18, 2012, is denied.

An initial rating higher than 10 percent for service-connected right knee DJD with limited extension for the period through September 18, 2012, is denied.

An initial rating higher than 10 percent for service-connected right patella mild subluxation for the period through September 18, 2012, is denied.

An initial rating for service-connected right TKA higher than 30 percent for the period from November 1, 2013 thru January 8, 2016, and higher than 60 percent for the period beginning January 9, 2016, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


